Case 1:21-cv-00323-HYJ-RSK ECF No. 77, PageID.190 Filed 06/23/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN


                                      MINUTES
Case No: 1:21-cv-00323-HYJ-RSK

Caption: Bender v. Boyreau et al

Date:                 Time:                            Place:             Magistrate Judge:
June 23, 2021         10:43 a.m. - 1:39 p.m.           Grand Rapids       Hon. Ray Kent

                                       APPEARANCES

  PARTY TYPE:             COUNSEL:                             REPRESENTING:

PLAINTIFF:        Andrew Feldman                 Lois Bender
DEFENDANTS:       Meghan Lamping                 Maria Boyreau
                                                 Barbara Boyreau

                                       PROCEEDINGS


NATURE OF HEARING:

Continued SETTLEMENT CONFERENCE held by video conference.

The parties did reach a settlement of the case.

Date to be set for closing documents to be submitted.


Event                                                   Time                     Digitally
                                                                                 recorded

Settlement discussions between Judge and parties        10:43 a.m. - 1:27 p.m.   No
Settlement placed on the record with defendants         1:27 p.m. - 1:33 p.m.    Yes
Settlement placed on the record with plaintiff          1:33 p.m. - 1:39 p.m.    Yes


                          Portions of Proceedings Digitally Recorded

                                  Deputy Clerk: S. Carpenter
